Nos. 04-01-00692-CR & 04-01-00693-CR
Daniel Adam BILLINGSLEY,
Appellant
v.
The STATE of Texas,
Appellee
From the Criminal District Court, Jefferson County, Texas
Trial Court Nos. 80989 & 80991
Honorable Charles D. Carver, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	January 30, 2002
DISMISSED FOR LACK OF JURISDICTION
	Daniel Adam Billingsley pleaded guilty to charges of burglary of a habitation and burglary of
a building. Pursuant to a plea bargain agreement, the trial court deferred adjudication of each offense
and placed Billingsley on probation for five years for each offense. The State filed motions to revoke
Billingsley's probation. The trial court revoked Billingsley's probation and adjudicated him  guilty of
the charged offenses. Billingsley filed a general notice of appeal.
	When a judgment is rendered on the defendant's plea of guilty or nolo contendere pursuant
to a plea bargain in a felony case, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant, the defendant's notice of appeal
must (a) specify that the appeal is for a jurisdictional defect; (b) specify that the substance of the
appeal was raised by written motion and ruled on before trial; or (c) state that the trial court granted
permission to appeal. Tex. R. App. P. 25.2(b)(3); Young v. State, 8 S.W.3d 656, 666-67 (Tex. Crim.
App. 2000). A timely notice of appeal complying with Rule 25.2(b)(3) is necessary to confer
jurisdiction on this court. See State v. Riewe, 13 S.W.3d 408 (Tex. Crim. App. 2000). Moreover, this
court's jurisdiction is limited to consideration of the matters set forth in the rule. See Cooper v. State,
45 S.W.3d 77, 77 (Tex. Crim. App. 2001). Under a general notice of appeal, we may review only
issues concerning the trial court's jurisdiction. See Martinez v. State, 5 S.W.3d 722, 724-25 (Tex.
App.-San Antonio 1999, no pet.). 
	Rule 25.2(b)(3) applies to this appeal. Billingsley's notice of appeal, however, is general and
does not comply with the rule. This court, therefore, requested Billingsley to submit a letter
identifying those issues or points to be raised on appeal and explain why those issues or points
warranted the continuation of his appeal. We received no response. Accordingly, Billingsley's appeals
are dismissed for lack of jurisdiction. 
							PER CURIAM
DO NOT PUBLISH